



Exhibit 10.1


ICO GLOBAL COMMUNICATIONS (HOLDINGS) LIMITED
INDEMNIFICATION AGREEMENT
 
This INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of _______________,
2009, by and between ICO GLOBAL COMMUNICATIONS (HOLDINGS) LIMITED (the
“Company”), a Delaware corporation, and _______________________, (“Indemnitee”).
 
Recitals
 
WHEREAS, the Company desires to attract and retain the involvement of highly
qualified individuals, such as Indemnitee, to serve the Company and, in part, in
order to induce Indemnitee to be involved with the Company;
 
WHEREAS, the Company and Indemnitee each further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, agents and fiduciaries to expensive litigation risks at the same time
as the availability and coverage of liability insurance can be constrained;
 
WHEREAS, competent and experienced persons often are reluctant to serve as
directors, officers, employees, agents and fiduciaries of corporations unless
they are protected by comprehensive polices of insurance and indemnification,
due to the number of lawsuits against such corporations and their directors,
officers, employees, agents and fiduciaries, the attendant expense of defending
against such lawsuits, and the exposure of such directors, officers, employees,
agents and fiduciaries to unreasonably high damages;
 
WHEREAS, present laws and interpretations are not always sufficiently certain to
provide such directors, officers, employees, agents and fiduciaries with
adequate, reliable knowledge of the legal risks to which they might be exposed
as a result of serving a corporation;
 
WHEREAS, the Company has concluded that protecting its directors, officers,
employees, agents and fiduciaries against such risks helps to attract the most
capable persons to such positions;
 
WHEREAS, the Company desires to have Indemnitee serve or continue to serve as a
director, officer, employee, agent or fiduciary of the Company free from undue
concern for damages by reason of Indemnitee being a director, officer, employee,
agent or fiduciary of the Company or by reason of his or her decisions or
actions on its behalf, and Indemnitee is willing to serve or to continue to
serve in one or more of such capacities, if he or she is furnished the indemnity
provided for hereinafter; and
 
WHEREAS, to induce Indemnitee to serve or continue to serve as a director,
officer, employee, agent or fiduciary of the Company, the Company has determined
to grant to Indemnitee, as permitted by Section 145(f) of the General
Corporation Law of the State of Delaware (hereinafter, the “DGCL”), rights to
indemnification and advancement of expenses as provided herein, whether or not
expressly provided in the Certificate of Incorporation or the By-Laws of the
Company or other provisions of Section 145 of the DGCL.
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement
 
Now, therefore, the Company and Indemnitee hereby agree as set forth below.
 
1.    Certain Definitions.
 
(a)    “Affiliate” of an individual, joint venture, corporation, limited
liability company, trust, unincorporated organization or other entity (each a
“Person”) means a Person that directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first Person, and with respect to a natural person includes any child,
stepchild, grandchild, parent, stepparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law, and
includes adoptive relationships.  “Controlled by” and “under common control
with” means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of a Person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.
 
(b)    “Claim” shall mean any threatened, pending or completed action, suit,
proceeding or alternative dispute resolution mechanism, or any hearing, inquiry
or investigation that Indemnitee believes might lead to the institution of any
such action, suit, proceeding or alternative dispute resolution mechanism,
whether civil, criminal, administrative, investigative or otherwise.
 
(c)    References to the “Company” shall include, in addition to ICO Global
Communications (Holdings) Limited, any resulting or constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, agents, control
persons, stockholders, or fiduciaries, so that if Indemnitee is or was or may be
deemed a director, officer, employee, agent, control person, stockholder or
fiduciary of such constituent corporation, or is or was or may be deemed to be
serving at the request of such constituent corporation as a director, officer,
employee, control person, stockholder, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.
 
(d)    “Expenses” shall mean any and all expenses (including attorneys’ fees and
all other costs, expenses and obligations incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, any
action, suit, proceeding, alternative dispute resolution mechanism, hearing,
inquiry or investigation), judgments, losses, fines, penalties and amounts paid
in settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) of any Claim regarding any
Indemnifiable Event and any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, including all interest, assessments and other charges paid or
payable in connection with or in respect of such expenses.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(e)    “Expense Advance” shall mean an advance payment of Expenses to Indemnitee
pursuant to Section 4(a).
 
(f)    “Indemnifiable Event” shall mean any event or occurrence in any way
resulting from, arising out of or in connection with, based upon or directly
related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company, or any subsidiary of the Company,
or by reason of (or arising in part or in whole out of) any event or occurrence
related to (a) the fact that Indemnitee is or was or may be deemed a director,
officer, employee, agent or fiduciary of the Company, or any subsidiary of the
Company, or (b) is or was or may be deemed to be serving at the request of the
Company as a director, officer, employee, agent or fiduciary of another
corporation, partnership, limited liability company, joint venture, trust or
other enterprise, or (c) to the fullest extent permitted by applicable law, any
alleged breach by Indemnitee of his or her fiduciary duty as a director or
officer of the Company or any of its subsidiaries, or (d) by reason of any
action or inaction on the part of Indemnitee while serving in the capacity of a
director, officer, employee, agent or fiduciary of the Company, or any
subsidiary of the Company, including, without limitation, any and all losses,
claims, damages, expenses and liabilities, joint or several (including any
investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit, proceeding or any claim
asserted) under the Securities Act of 1933, as amended (the “Securities Act”),
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise or (e) which relates directly or indirectly to the
registration, purchase, sale or ownership of any securities of the Company or to
any fiduciary obligation owed with respect thereto or (f) as a direct or
indirect result of any Claim made by any stockholder of the Company against
Indemnitee and arising out of or related to any round of financing of the
Company (including but not limited to Claims regarding non-participation, or
non-prorata participation, in such round by such stockholder), or (g) made by a
third party against Indemnitee based on any misstatement or omission of a
material fact by the Company in violation of any duty of disclosure imposed on
the Company by federal or state securities or common laws.
 
(g)    References to the “Indemnitee” shall include, in addition to Indemnitee,
his or her employees, agents, spouse and their respective Affiliates, including,
without limitation, any of such Persons who may be liable within the meaning of
Section 15 of the Securities Act, or Section 20 of the Exchange Act.
 
(h     “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 3(c) hereof, who shall not
have otherwise performed services for the Company or Indemnitee within the last
three (3) years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements).
 
(i)    References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(j)    “Reviewing Party” shall mean (i) a majority of the disinterested members
of the Company’s Board of Directors, even if less than a quorum, (ii) a
committee of disinterested members of the Company’s Board of Directors, even if
less than a quorum, selected by a majority of the disinterested members of the
Company’s Board of Directors, even if less than a quorum or (iii) at
Indemnitee’s election, Independent Legal Counsel.
 
2.    Agreement to Serve.  Indemnitee agrees to serve or continue to serve as an
officer and/or member of the board of directors of the Company for so long as he
or she is duly elected or appointed or until such time as he or she tenders his
or her resignation in writing.
 
3.    Indemnification.
 
(a)    Indemnification of Expenses.  Subject to Section 3(b) below, the Company
shall indemnify, defend and hold harmless Indemnitee to the fullest extent
permitted by law if Indemnitee was or is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, any Claim by reason of, or arising in part out of, any
Indemnifiable Event, against Expenses, including all interest, assessments and
other charges paid or payable in connection with or in respect of such
Expenses.  Such payment of Expenses shall be made by the Company as soon as
practicable but in any event no later than thirty (30) business days after
written demand by Indemnitee therefor is presented to the Company.
 
(b)    Reviewing Party.  Notwithstanding the foregoing, (i) the obligations of
the Company under Section 3(a) shall be subject to the condition that the
Reviewing Party shall not have determined (in a written opinion, in any case in
which the Independent Legal Counsel referred to in Section 3(c) hereof is
involved) that Indemnitee would not be permitted to be indemnified under
applicable law, and (ii) the obligation of the Company to make an Expense
Advance shall be subject to the condition that, if, when and to the extent that
the Reviewing Party determines that Indemnitee would not be permitted to be so
indemnified under applicable law, the Company shall be entitled to be reimbursed
by Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding, the
Company shall continue to make Expense Advances to Indemnitee, and Indemnitee
shall not be required to reimburse the Company for any Expense Advance until a
final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed).  Indemnitee’s
obligation to reimburse the Company for any Expense Advance shall be unsecured
and no interest shall be charged thereon.  If there has been no determination by
the Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation seeking
an initial determination by the court or challenging any such determination by
the Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding.  Absent such litigation, any determination by the Reviewing
Party shall be conclusive and binding on the Company and Indemnitee.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(c)    Independent Legal Counsel.  With respect to all matters thereafter
arising concerning the rights of Indemnitee to payments of Expenses and Expense
Advances under this Agreement or any other agreement or under the Company’s
Certificate of Incorporation (the “Certificate”) or Bylaws as now or hereafter
in effect, Independent Legal Counsel, if desired by Indemnitee, shall be
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld).  Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law and the
Company agrees to abide by such opinion.  The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.  Notwithstanding any other
provision of this Agreement, the Company shall not be required to pay Expenses
of more than one Independent Legal Counsel in connection with all matters
concerning a single Indemnitee, and such Independent Legal Counsel shall be the
Independent Legal Counsel for any or all other Indemnitees unless (i) the
Company otherwise determines, (ii) the Independent Legal Counsel is no longer
willing or able to serve, or (iii) any Indemnitee shall provide a written
statement setting forth in detail a reasonable objection to such Independent
Legal Counsel serving and Independent Legal Counsel with respect to other
Indemnitees.
 
(d)    Contribution.  If the indemnification provided for in Section 3(a) above
for any reason is held by a court of competent jurisdiction to be unavailable to
Indemnitee in respect of any losses, claims, damages, expenses or liabilities
referred to therein, then the Company, in lieu of indemnifying Indemnitee
thereunder, shall contribute to the amount paid or payable by Indemnitee as a
result of such losses, claims, damages, expenses or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and Indemnitee, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Company and Indemnitee in connection with the action
or inaction which resulted in such losses, claims, damages, expenses or
liabilities, as well as any other relevant equitable considerations.  In
connection with the registration of the Company’s securities, the relative
benefits received by the Company and Indemnitee shall be deemed to be in the
same respective proportions that the net proceeds from the offering (before
deducting expenses) received by the Company and Indemnitee, in each case as set
forth in the table on the cover page of the applicable prospectus, bear to the
aggregate public offering price of the securities so offered.  The relative
fault of the Company and Indemnitee shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or Indemnitee and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
 
 
-5-

--------------------------------------------------------------------------------

 
 
The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 3(d) were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.  In connection with the registration of the Company’s securities, in
no event shall Indemnitee be required to contribute any amount under this
Section 3(d) in excess of the lesser of (i) that proportion of the total of such
losses, claims, damages or liabilities indemnified against equal to the
proportion of the total securities sold under such registration statement which
is being sold by Indemnitee or (ii) the proceeds received by Indemnitee from its
sale of securities under such registration statement.  No person found guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.
 
(e)    Mandatory Payment of Expenses.  Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
or otherwise, including, without limitation, the dismissal of any action without
prejudice, in defense of any Claim regarding any Indemnifiable Event, Indemnitee
shall be indemnified against all Expenses incurred by Indemnitee in connection
therewith.
 
4.    Expenses; Indemnification Procedure.
 
(a)    Advancement of Expenses.  The Company shall advance all Expenses incurred
by Indemnitee.  The advances to be made hereunder shall be paid by the Company
to Indemnitee as soon as practicable but in any event no later than thirty (30)
business days after written demand by Indemnitee is presented to the Company, if
Indemnitee provides the Company with all of the following: (a) a written
affirmation of his or her good faith belief that he or she has not breached or
failed to perform his or her duties to the Company or an Affiliate of the
Company; and (b) a written undertaking, executed personally, to repay all
Expense Advances to the extent that it is ultimately determined that
indemnification under this Section 4(a) is not required under Section 3.
 
(b)    Notice/Cooperation by Indemnitee.  Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified under this Agreement, give the
Company notice in writing as soon as practicable of any Claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement.  Notice to the Company shall be directed to the Secretary of the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing to Indemnitee). In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee’s power.
 
(c)    No Presumptions; Burden of Proof.  For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.  In
addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law, shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief. In connection with any determination by the Reviewing
Party or otherwise as to whether the Indemnitee is entitled to be indemnified
hereunder, the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(d)    Notice to Insurers.  If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 4(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Claim in accordance
with the terms of such policies.
 
(e)    Selection of Counsel.  In the event the Company shall be obligated
hereunder to pay the Expenses of any Claim, the Company, if appropriate, shall
be entitled to assume the defense of such Claim with counsel approved by
Indemnitee upon the delivery to Indemnitee of written notice of the Company’s
election so to do.  After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees or expenses of
separate counsel subsequently employed by or on behalf of Indemnitee with
respect to the same Claim; provided that, (i) Indemnitee shall have the right to
employ Indemnitee’s separate counsel in any such Claim at Indemnitee’s expense;
(ii) Indemnitee shall have the right to employ its own counsel in connection
with any such proceeding, at the expense of the Company, if such counsel serves
in a review, observer, advice and counseling capacity and does not otherwise
materially control or participate in the defense of such proceeding; and
(iii) if (A) the employment of separate counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there is  a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee’s separate counsel shall be at the expense of the Company.
 
5.    Additional Indemnification Rights; Nonexclusivity.
 
(a)    Scope.  The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement or any other
agreement, the Company’s Certificate, the Company’s Bylaws or by statute.  In
the event of any change after the date of this Agreement in any applicable law,
statute or rule which expands the right of a Delaware corporation to indemnify a
member of its board of directors or an officer, stockholder, employee,
controlling person, agent or fiduciary, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits afforded by
such change.  In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
board of directors or an officer, stockholder, employee, controlling person,
agent or fiduciary, such change, to the extent not otherwise required by such
law, statute or rule to be applied to this Agreement, shall have no effect on
this Agreement or the parties’ rights and obligations hereunder except as set
forth in Section 9(a) hereof.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)    Nonexclusivity.  The indemnification provided by this Agreement shall be
in addition to any rights to which Indemnitee may be entitled under the
Company’s Certificate, the Company’s Bylaws, any other agreement, any vote of
stockholders or disinterested directors, the Delaware General Corporations Law
(the “DGCL”), or otherwise. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action Indemnitee took or did not take
while serving in an indemnified capacity even though Indemnitee may have ceased
to serve in such capacity and such indemnification shall inure to the benefit of
Indemnitee from and after Indemnitee’s first day of affiliation with the
Company.
 
(c)    No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Certificate, bylaw or
otherwise) of the amounts otherwise indemnifiable hereunder.
 
6.    Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for any portion of Expenses
incurred in connection with any Claim, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such Expenses to which Indemnitee is entitled.
 
7.    Mutual Acknowledgment.  Both the Company and Indemnitee acknowledge that
in certain instances, federal law or applicable public policy, including
policies articulated by the Securities and Exchange Commission, may prohibit the
Company from indemnifying its directors, officers, employees, stockholders,
controlling persons, agents, fiduciaries or related parties under this Agreement
or otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.  In any such case, the Company shall provide
contribution to Indemnitee with respect to any Claim to the maximum extent
permitted by applicable law.
 
8.    More Favorable Terms.  (a) If at any time when this Agreement is in
effect, the Company provides to any director, officer, employee, agent or
fiduciary more favorable indemnification terms than the indemnification terms
provided under this Agreement, the Company will promptly notify Indemnitee of
such change in terms and the Company shall grant equally favorable terms to
Indemnitee as those granted to such other director, officer, employee, agent or
fiduciary.  The more favorable terms shall apply as of the effective date of the
Company’s arrangement with its other director, officer, employee, agent or
fiduciary, as applicable, and shall continue until the earlier of termination of
this Agreement or the termination of such arrangement.
 
(b)    To the extent the Company maintains liability insurance applicable to
directors, officers, employees, agents or fiduciaries, Indemnitee shall be
covered by such policies in such a manner as to provide Indemnitee the same
rights and benefits as are provided to the most favorably insured of the
Company’s directors, if Indemnitee is a director; or of the Company’s officers,
if Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, agents or fiduciaries, if Indemnitee is not an officer
or director but is a key employee, agent or fiduciary.
 
 
-8-

--------------------------------------------------------------------------------

 
 
9.    Exceptions.  Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:
 
(a)    Claims Initiated by Indemnitee.  To indemnify or advance Expenses to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings
brought to establish or enforce a right to indemnification under this Agreement
or any other agreement or insurance policy or under the Company’s Certificate or
Bylaws now or hereafter in effect relating to Claims for Indemnifiable Events,
(ii) in specific cases if the Board of Directors has approved the initiation or
bringing of such Claim, or (iii) as otherwise required under Section 145 of the
DGCL, regardless of whether Indemnitee ultimately is determined to be entitled
to such indemnification, advance expense payment or insurance recovery, as the
case may be.
 
(b)    Claims under Section 16(b).  To indemnify Indemnitee for Expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar
successor statute.
 
(c)    Unlawful Indemnification.  To indemnify Indemnitee if a final decision by
a court having jurisdiction in the matter shall determine that such
indemnification is not lawful.
 
(d)    Claims Under Section 145 of the DGCL.  To indemnify Indemnitee if (i)
Indemnitee did not act in good faith or in a manner reasonably believed by
Indemnitee to be in or not opposed to the best interest of the Company, or (ii)
with respect to any criminal action or proceeding, Indemnitee had reasonable
cause to believe Indemnitee’s conduct was unlawful, or (iii) Indemnitee shall
have been adjudged to be liable to the Company, unless and only to the extent
that the court in which such action was brought shall permit indemnification as
provided in Section 145(b) of the DGCL.
 
10.    Period of Limitations.  No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of five (5) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such five (5) year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.
 
11.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
 
12.    Binding Effect; Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company).  The Company shall
require and cause any successor (whether direct or indirect, and whether by
purchase, merger, consolidation or otherwise) to all, substantially all, or a
substantial part, of the business or assets of the Company, by written agreement
in form and substance satisfactory to Indemnitee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken
place.  This Agreement shall continue in effect regardless of whether Indemnitee
continues to serve as a director, officer, employee, agent, controlling person,
stockholder or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request.
 
 
-9-

--------------------------------------------------------------------------------

 
 
13.    Attorneys’ Fees.  In the event that any action is instituted by
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee with respect to such action, regardless of whether Indemnitee is
ultimately successful in such action, and shall be entitled to the advancement
of Expenses with respect to such action, unless as a part of such action a court
of competent jurisdiction over such action determines that each of the material
assertions made by Indemnitee as a basis for such action were not made in good
faith or were frivolous.  In the event of an action instituted by or in the name
of the Company under this Agreement to enforce or interpret any of the terms of
this Agreement, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee in defense of such action (including costs and expenses incurred with
respect to Indemnitee’s counterclaims and cross-claims made in such action), and
shall be entitled to the advancement of Expenses with respect to such action.
 
14.    Notice.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and signed for by the party addressed, on the date of such
delivery, or (ii) if mailed by domestic certified or registered mail with
postage prepaid, on the fifth business day after the date postmarked.  Addresses
for notice to either party are as shown on the signature page of this Agreement,
or as subsequently modified by written notice.
 
15.    Consent to Jurisdiction.  The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Courts of
Delaware.
 
16.    Severability.  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.  Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
 
 
-10-

--------------------------------------------------------------------------------

 
 
17.    Choice of Law.  This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware as
applied to contracts between Delaware residents entered into and to be performed
entirely within the State of Delaware.
 
18.    Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
 
19.    Amendment and Termination.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto.  Notice of same shall be provided to all parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed to
be or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.
 
20.    Integration and Entire Agreement.  This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.
 
21.    No Construction as Employment Agreement.  Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries or affiliated entities.
 
22.    Corporate Authority.  The Company represents and warrants that it has all
necessary corporate authority to enter into this Agreement, including without
limitation the approval of the Board of Directors of the Company.
 
 
-11-

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Indemnification
Agreement as of the date first above written.
 

 
COMPANY:
 
ICO GLOBAL COMMUNICATIONS (HOLDINGS) LIMITED
         
 
By:
        Michael P. Corkery       Acting Chief Executive Officer              
11700 Plaza America Drive,
Suite 1010
Reston, VA 20190
                 

     

INDEMNITEE:          
 
 
                   
By:  
                   

 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
       

 
 
 
 
 
 
 
 


 




[Signature Page to Indemnification Agreement]
 
 
-12-

--------------------------------------------------------------------------------

 

